ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-156, concluding that RICHARD L. ROSEN-THAL of MORRIS PLAINS, who was admitted to the bar of this State in 1965, should be suspended from the practice of law for a period of six months for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate with client), RPC 1.16(d)(failure to turn over client’s file upon termination of representation), RPC 7.1(a)(l)(making false or misleading communications about the lawyer, lawyer’s services, or any matter in which the lawyer has or seeks a professional involvement) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
It is ORDERED that RICHARD L. ROSENTHAL is suspended from the practice of law for a period of six months and until the further Order of the Court, effective November 15, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.